                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


ASHLEY MOWERY,                                  )
                        Plaintiff,              )
                                                )     C.A. No. 19-44 Erie
                                                )
                v.                              )     District Judge Susan Paradise Baxter
                                                )     Magistrate Judge Richard A. Lanzillo
JOHN WETZEL, et al.,                            )
                  Defendants.                   )




                                     MEMORANDUM ORDER


       This action was commenced by Plaintiff’s filing of a pro se civil rights complaint

accompanied by a motion for leave to proceed in forma pauperis (“ifp motion”) [ECF No. 1], on

February 22, 2019. Named as Defendants in the complaint are John Wetzel, Secretary of the

Pennsylvania Department of Corrections, and Lonnie Oliver, Superintendent at SCI-Cambridge

Springs. This matter was referred to United States Magistrate Judge Richard A. Lanzillo for

report and recommendation in accordance with the Magistrates Act, 28 U.S.C. § 636(b)(1), and

Rules 72.1.3 and 72.1.4 of the Local Rules for Magistrates.

       On June 11, 2019, Magistrate Judge Lanzillo issued a Report and Recommendation

(“R&R”) recommending that Plaintiff’s ifp motion be granted and that this action be dismissed

as legally frivolous in accordance with 28 U.S.C. § 1915(e) [ECF No. 9]. Plaintiff filed

objections to the R&R on June 24, 2019, objecting solely to her lack of legal counsel, rather than

the substance of the R&R itself [ECF No. 10].

       After de novo review of the complaint, together with the Report and Recommendation,

the following order is entered:
         AND NOW, this 8th day of July, 2019;

         IT IS HEREBY ORDERED that the Report and Recommendation of Magistrate Judge

Lanzillo, issued June ii, 2019 [ECF No. 9], is adopted as the opinion of the Court, and this case is

DISMISSED as frivolous pursuant to 28 U.S.C. § 1915(e). The Clerk is directed to mark this

case CLOSED,


                                                                                              __
                                                       SUSAN PARADISE BAXTER
                                                       United States District Judge


cc:      The Honorable Richard A. Lanzillo
         U.S. Magistrate Judge

         all parties of record
